Citation Nr: 1429037	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  10-05 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable initial disability rating for dry eyes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active duty service from April 1969 to April 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was previously before the Board in January 2012, when the issue remaining on appeal was remanded for additional development.  (The issue of entitlement to service connection for dry mouth was also remanded by the Board in January 2012, but that claim was fully resolved by the RO's September 2012 rating decision granting the benefits sought as to that issue; it is no longer in appellate status.)

The Veteran testified at a Board hearing in July 2011.  A transcript of this hearing is of record.

The Board's January 2012 remand referred to the RO claims of (1) entitlement to service connection for a growth on the right eye, to include as secondary to the service-connected nasal polyps or dry eyes, and (2) entitlement to service connection for sinusitis.  It does not appeal that initial adjudication of these claims has yet been completed.  The Board does not have jurisdiction over them.  These matters are hereby again referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDING OF FACT

The Veteran's dry eyes disability has been manifested by an active pathology requiring continuous treatment to control symptoms featuring pain/discomfort, reasonably analogous to an unhealed injury of the eye with active pathology; the dry eyes disability has not been manifested by impairment of visual acuity, visual field loss, rest-requirements, or episodic incapacity.
	

CONCLUSION OF LAW

The criteria for an initial 10 percent rating, but no higher, for bilateral dry eye disability have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.84a, Diagnostic Code 6099-6009 (2008) and 38 C.F.R. §§ 4.7, 4.79, Diagnostic Code 6099-6009 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Duty to Notify

Upon receipt of a complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the Veteran with pre-adjudication notice by letter dated in March 2008.  The notification complied with Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  The notification also complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006), identifying the five elements of a service connection claim.  Additional compliant notice specific to the appeal for a higher rating was provided to the Veteran in a September 2009 letter.

Since the issue in this case (entitlement to a higher initial rating) is a downstream issue from a claim of service connection (for which a VCAA letter was duly sent in March 2008), another VCAA notice is not required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  It appears that the United States Court of Appeals for Veterans Claims has also determined that the statutory scheme does not require another VCAA notice letter in a case such as this where the Veteran was furnished proper VCAA notice with regard to the claim of service connection itself.  See Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of the claim being decided, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

Duty to Assist

VA has obtained service, VA, and private treatment records, reviewed the Veteran's Virtual VA file, assisted the Veteran in obtaining evidence, afforded the Veteran a pertinent VA examinations in August 2008 and February 2012, and afforded the Veteran a Board hearing in July 2011.  All known and available records relevant to the issue being decided on appeal have been obtained and associated with the Veteran's claims file, and the Veteran and his representative have not contended otherwise.

The Board finds that the VA examination reports, featuring the February 2012 VA examination report, present adequate evidence in this matter.  The February 2012 VA examination report is in substantial compliance with the Board's remand directives.  The February 2012 VA examination report provides the pertinent medical findings and explanations sought for informed appellate review of this case.  The Board is therefore satisfied there was compliance with the remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998)

VA has complied with the notice and assistance requirements, and the Veteran is not prejudiced by a decision on the claim for an initial compensable rating for dry eyes at this time.

Analysis

The Board notes that it has reviewed all the evidence in the Veteran's claims file, including in Virtual VA and the Veterans Benefits Management System (VBMS).  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Rather, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The issue on appeal features the Veteran's contention that a higher initial disability rating is warranted for his service-connected bilateral dry eyes.  Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. at 126.  In this case, the period on appeal begins with the effective date of the award of service connection for dry eyes: February 7, 2008.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

The criteria for rating eye disabilities are set forth in 38 C.F.R. § 4.79, which were revised and amended effective December 10, 2008.  See 73 Fed. Reg. 66543 (Nov. 10, 2008).  The Court held in DeSousa v. Gober that the law "precludes an effective date earlier than the effective date of the liberalizing . . . regulation," but the Board must, nonetheless, still adjudicate whether a claimant "would receive a more favorable outcome, i.e., something more than a denial of benefits, under the prior law and regulation."  DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  Accordingly, the Board has the duty to adjudicate the Veteran's claims under the old regulation for any period prior to the effective date of the new diagnostic codes, as well as under the old and the new criteria for the period beginning on the effective date of the new provisions.  Wanner v. Principi, 17 Vet. App. 4, 9 (2003).  Inasmuch as the Veteran has been provided with both the old and the revised regulations (including in the November 2009 statement of the case), and the RO has rated the disability with consideration of both regulations (including in the statement of the case), the Board may proceed in making a determination.

The Veteran is currently in receipt of a noncompensable disability rating for dry eye under Diagnostic Code 6099-6009.  The Rating Schedule does not contain a specific diagnostic code for dry eye.  However, where an unlisted condition is encountered it is permissible to rate it under a closely related disease or injury, in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  In this case, the RO determined that the most closely analogous diagnostic code is Diagnostic Code 6009, which pertains to unhealed injury of the eye.

Under the applicable former version of Diagnostic Code 6009, an unhealed injury of the eye, in chronic form, is to be rated from 10 percent to 100 percent for impairment of visual acuity or field loss, pain, rest-requirements, or episodic incapacity, combining an additional rating of 10 percent during continuance of active pathology.  Minimum rating during active pathology is 10 percent.   38 C.F.R. § 4.84a, Diagnostic Code 6009 (2008).

In rating impairment of visual acuity under the former version of the applicable rating criteria, the best distant vision obtainable after best correction with glasses will be the basis of rating, except in cases of keratoconus in which contact lenses are medically required.  38 C.F.R. § 4.75 (2008).

Under the applicable former rating criteria, the severity of visual acuity loss was determined by applying the criteria set forth at 38 C.F.R. § 4.84a (2008).  Under these criteria, impairment of central visual acuity is evaluated from noncompensable to 100 percent based upon the degree of the resulting impairment of visual acuity.  38 C.F.R. § 4.84a, Diagnostic Codes 6061 to 6079.  The percentage evaluation will be found from Table V by intersecting the horizontal row appropriate for the Snellen index for one eye and the vertical column appropriate to the Snellen index of the other eye.  38 C.F.R. § 4.83a, Table V (2008).

Under the applicable former rating criteria, a compensable disability rating for loss of visual acuity requires that corrected vision be 20/40 or worse in one eye and 20/50 or worse in the other.  38 C.F.R. § 4.84(a), Diagnostic Codes 6079 (2008).  The ratings increase in 10 percent increments according to the levels of vision impairment with the greatest award of 100 percent assignable for visual acuity of 5/200 or worse in each eye.  38 C.F.R. § 4.84a, Diagnostic Codes 6063-6078 (2008).

The current revised version of Diagnostic Code 6009, for the evaluation of unhealed eye injury, directs that disability due to unhealed eye injury be rated on the bases of either visual impairment due to the particular condition or on incapacitating episodes, whichever results in a higher evaluation.  38 C.F.R. § 4.79 (2013).

Under the current General Rating Formula for Codes 6000 through 6009, a 10 percent rating is warranted with incapacitating episodes having a total duration of at least 1 week, but less than 2 weeks, during the past 12 months.  An incapacitating episode is a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider.  38 C.F.R. § 4.79, General Rating Formula for Codes 6000 through 6009, Note.  Impairment of visual acuity is determined based on the best distant vision obtainable (or impairment of visual fields).  38 C.F.R. § 4.76(a)(b).  A noncompensable rating is assigned when vision is at best 20/40 in both eyes; there is no rating for visual acuity better than that.  38 C.F.R. § 4.79.

If a veteran is service-connected for visual impairment in only one eye, subject to the provisions of 38 C.F.R. § 3.383(a), the visual acuity of the nonservice-connected eye will be considered to be 20/40 for purposes of evaluating the service-connected visual impairment.  38 C.F.R. § 4.75(c).

Regarding visual field impairment, compensable ratings are provided for loss of temporal half of visual field, loss of nasal half of visual field, loss of inferior half of visual field, loss of superior half of visual field, or concentric contraction of visual field with the remaining field of at most 60 degrees.  38 C.F.R. § 4.79.

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

An August 2008 VA examination report shows that the Veteran was medically observed to have "mild dry eye."  The Veteran reported symptoms of his eyes feeling "dry, sandy, and gritty."  The Veteran described that the "dryness occurs occasionally and he uses Refresh as needed."  The Veteran "[d]enies pain, diplopia, malignant neoplasm."  Uncorrected distance vision was "20/25+" in the right eye and "20/30" in the left eye.  The best corrected distance vision was "20/20" in the right eye and "20/20-" in the left eye.  Uncorrected near vision was "20/50" in the right eye, 20/63 in the left eye.  Best corrected near vision was "20/20 " in the right eye and "20/20" in the left eye.  Pupils were equally round and reactive to light.  Fields were fill to finger count in both eyes.  Extra ocular motility showed full showed full range of motion in both eyes.  Evaluation of the cornea revealed a decreased tear breakup time of five seconds.  The lids were clear.  The conjunctiva had trace injection.  There was pingueculas nasal and temporal in both eyes.  Slitlamp revealed open angles.  The lenses were normal.  The anterior chamber was deep and quiet.  "There was syneresis in the viterious."  Vessels were normal, macula were clear, and "peripheral retinal was flat and intact" for both eyes.  Other clinical measurements were reported without notation of pertinent abnormality.

In August 2009, the Veteran submitted a notice of disagreement expressing that he felt he should receive a compensable rating for his dry eyes because he has "to treat and deal with it on a daily [basis]."  In December 2009, the Veteran submitted a substantive appeal citing the above-discussed evidence indicating that "I do have mild dry eyes" and noting that he has been prescribed "an ointment + extra thick gel, because regular eyedrops are not working" by a VA physician.

A December 2009 VA treatment report shows that the Veteran complained of dry eyes "even when using tears naturale q2h."  Visual acuity notations show "20/25+1" for the right eye and "20/25-1" for the left eye.  Other findings were, in pertinent parts, essentially consistent with the prior evidence with no additional pertinent abnormalities noted.  The treating VA optometry resident diagnosed bilateral dry eyes and noted that the Veteran was "symptomatic."  The Veteran was prescribed additional medication for the dry eye symptoms.

A January 2010 follow-up VA optometry treatment report shows that the Veteran reported "no improvement" and that "eyes still feel[] scratchy."  Visual acuity notations show "20/20" for the right eye and "20/20-1" for the left eye.  A February 2010 follow-up VA report shows that the Veteran "reports feeling the same as last visit, no better.  Eyes still feel scratchy."  Visual acuity notations show "20/20-3" for the right eye and "20/20" for the left eye.

At the July 2011 Board hearing, the Veteran's representative argued that the Veteran's dry eye disability would be appropriately rated under Diagnostic Code 6025, which pertains to disorders of the lacriminal apparatus.  In January 2012, the Board took judicial notice of the fact that the lacrimal apparatus is featured in providing tear fluid to the eye, as the lacrimal apparatus includes the "tear ducts."  The Board remanded for additional development including a VA examination to address the medical questions raised by the Veteran's contentions.  As discussed just below, the medical evidence indicates that the Veteran does not have any disorder of the lacrimal apparatus; accordingly, further discussion of Diagnostic Code 6025 is not necessary.

A February 2012 VA examination report prepared in the development of this appeal presents the examining eye expert's finding that the Veteran "does not have any clinical findings consistent with dry eyes at the time of this examination."  This was attributed to the Veteran's use of "topical lubricants which are successfully treating his dry eye condition...."  The VA examiner explained that "the veteran's dry eye is not deemed to be a disorder of the lacrimal apparatus...."  The VA examiner noted that the dry eye is deemed "a side-affect/complication of his use of systemic antihistamine medications for other conditions" rather than a disorder of the lacrimal apparatus.

The February 2012 VA examination report includes visual acuity evaluation results showing visual acuity of "20/40 or better" for both eyes in all manners of testing, including uncorrected and corrected vision near and at distance.  The report noted a right cornea "nasal ptergyium ... not affecting visual axis" was noted on slit lamp and external eye examination."  The report also noted "trace nasal & temporal pingueculae" and "trace nuclear sclerotic cataract" for both eyes.  The report also noted conjunctivitis of both eyes.  The VA examiner noted that neither the decrease in the Veteran's visual acuity nor any other visual impairment was attributable to these findings.  No pertinent abnormalities were shown in connection with the dry eye problems at issue.  There was no visual field defect.  The VA examiner commented that "the veteran's dry eyes are currently well-controlled with topical lubricants, and the patient is lacking any of the other signs associated with uncontrolled dryness in either eye."  The examiner found that the Veteran's pterygium in the right eye "is caused by excessive exposure to sunlight and not chronic irritation from ocular dryness."

The February 2012 VA examination report specifically indicates that the Veteran has had no incapacitating episodes associated with his eyes in the preceding 12 months, and there is no suggestion in any evidence or contention that any pertinent incapacitating episode due to the dry eyes has taken place at any time during the period on appeal.  The VA examiner also specifically noted that the Veteran's eye conditions do not impact his ability to work.

Upon review of all of the pertinent evidence of record, the Board finds that the Veteran's dry eye may reasonably be considered an "active pathology" warranting the minimum 10 percent rating under the applicable former version of Diagnostic Code 6009.  The Board notes that the Veteran's dry eye pathology was clearly noted to be symptomatic during some earlier portions of the period on appeal, and has more recently been noted to be asymptomatic only after some difficulty in medically determining the proper medications to control the issue and only so long as those medications are continuously applied.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the dry eye condition is reasonably shown to have been an active pathology through the appeal period (now controlled only by continuous medication) warranting the minimum 10 percent rating for "active pathology" under the applicable former version of Diagnostic Code 6009.

The Board finds that no rating in excess of the minimum 10 percent rating is shown to be warranted under the applicable former rating criteria.  The 10 percent rating assigned contemplates the Veteran's complaints of discomfort in the eyes (that may be considered pain), and the 10 percent rating contemplates any rest-requirements implied by the Veteran's report of symptoms of "mild" dry eye.  The evidence shows no visual field loss nor any episodic incapacity associated with the dry eye symptoms.  The evidence also does not indicate that any loss of visual acuity is attributable to the dry eyes pathology, and the Board further observes that the Veteran's applicable corrected visual acuity measurements shown in the evidence are in the noncompensable range at all times.

The Board also finds that no rating in excess of the minimum 10 percent rating is shown to be warranted under the current revised rating criteria.  The evidence shows no visual impairment nor any incapacitating episodes associated with the dry eye symptoms.  The evidence also does not indicate that any loss of visual acuity is attributable to the dry eyes pathology, and the Board further observes that the Veteran's applicable corrected visual acuity measurements shown in the evidence are in the noncompensable range at all times (20/40 or better in both eyes).

In light of the above, the Board finds that a 10 percent rating, but no higher, is warranted for the Veteran's bilateral dry eye under the applicable former version of Diagnostic Code 6009.

Consideration has been given regarding whether the schedular evaluation is inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director of the Compensation and Pension Service for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, a determination must be made as to whether the schedular criteria reasonably describe a Veteran's disability level and symptomatology.  If the schedular criteria reasonably describe a Veteran's disability level and symptoms, referral for extraschedular consideration is not required and the analysis stops.  If the schedular rating criteria do not reasonably describe a Veteran's level of disability and symptoms, a determination must be made as to whether there are other related factors, such as marked interference with employment and frequent periods of hospitalization.  If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization is found, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of an extraschedular rating.

Here, the schedular criteria provide for ratings in excess of that assigned for greater degrees of impaired function of the eyes, but a greater degree of impairment is not shown in connection with the service-connected dry eyes.  The diagnostic criteria encompass all symptoms (and related functional impairment) of the disability and therefore are not inadequate.  The 10 percent rating being assigned in this decision under the applicable former Diagnostic Code 6009 contemplates, under the criteria of that Diagnostic Code, the pain/discomfort and rest-requirements shown in this case.  Hence, consideration of other factors (such as marked interference with employment or frequent periods of hospitalization) is not necessary.  Referral of this matter for consideration of an extraschedular rating is not warranted.

Finally, as neither the evidence nor the Veteran's contentions suggest unemployability during the period on appeal due to the dry eyes disability on appeal, the matter of entitlement to a total rating based on individual unemployability is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Entitlement to an initial 10 percent rating (but no higher) for dry eye disability is warranted.  To this extent, the appeal is granted, subject to laws and regulations governing payment of VA monetary benefits.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


